Exhibit 23.2 C O NS E N T O F I N D E P E ND E NT R E G I S T E R E D P U B L I C ACC O UN T I N G F I RM We consent to the inclusion in this Registration Statement of Protagenic Therapeutics, Inc.(the “Company”) on Amendment No. 2 to Form S-1 to be filed on January 27, 2017, as a result of the U.S. Securities and Exchange Commission’s second Comment letter on the Registration Statement Form S-1 submitted on September 16, 2016, of our report dated October 16, 2015, with respect to our audit of the consolidated financial statements of the Company as of and for the year ended December 31, 2014, which report appears in the Prospectus which is part of the Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Prospectus. Sc h u lm an L o bel Za n d K a t zen W i l l i a m s & Bl a c k m a n , L L P /s/ Schulman Lobel Zand Katzen Williams & Blackman LLP CERTIFIED PUBLIC ACCOUNTANTS Princeton, New Jersey January 27, 2017
